DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-26 were originally pending in this application of which claims 22-26 were withdrawn from further consideration (Restriction) prior to the amendment dated 10/28/2021. Claims 1, 5, 8-10, 12-13, 15, 17, 19 and 21 are now amended. No claims are added and claims 4, 6-7 and 11 are cancelled. Hence, claims 1-3, 5, 8-10 and 12-26 are currently pending in the instant application of which claims 22-26 continue to remain withdrawn from further consideration.

Response to Arguments
Applicant’s arguments (pg. 7 para 3-5, pg. 8 para 3), filed on 10/28/2021 with respect to the 112 rejections of claims 1, 6-8, 11-13, 17 and 21 have been fully considered and are persuasive. The 112 (b) rejections of claims 1-21 have been withdrawn. 
Applicant’s arguments (coarse particles only >=5mm, pg. 9 para 1, pg. 11 para 2) filed on 10/28/2021 with respect to claim 1 have been fully considered and would be persuasive, since the amendment has overcome the previous rejection. However, the arguments are moot in light of the new grounds of rejection made using the Sparke et al. (US20170050131A1) reference below, in order to address the new limitations introduced by the applicant in the amendment. Please see rejection following this section.
Applicant’s arguments (coarse filter, pg. 10 para 2) filed on 10/28/2021 with respect to claim 6 (prior to amendment) and are not persuasive because of the following reasons:

Applicant’s arguments (coarse filter connection, pg. 10 para 3) filed on 10/28/2021 with respect to claim 7 (prior to amendment) and are not persuasive because of the following reasons: 
Regarding claim 7, the Applicant argued “the garbage chamber (62) of Yoon is connected to the outlet pipe (37) of its pump (35)” and that “the garbage chamber 62 is arranged after the pump (35),” in the specification [0026]. Firstly Applicant has not claimed that the coarse filter is directly connected to the normal chamber water outlet with no other units in between. Further, the Applicant has disclosed that the pump can also be arranged between the coarse particle filter water outlet and the coarse filter inlet. Thus the “the filter 63 connected at the filter inlet (3) by means of a water line to the normal chamber water outlet (1)” still reads on the current claim language. 
Applicant’s arguments (coarse filter location, pg. 10 para 4) filed on 10/28/2021 with respect to claim 6 (prior to amendment) and are not persuasive because of the following reasons: 
In claim 6, with regards to the downstream connection of the coarse filter, Applicant has argued “outlet of its garbage chamber (62) is connected to a discharge passage (64) leading out 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-3, 5, 8-10 and 12-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, Applicant recites the limitation “a coarse particle filter for separating only coarse particles having a size >=5 mm”. Prior to the amendment dated 10/28/2021, Applicant has disclosed “A coarse particle filter is provided for separating coarse particles having a size >= 5 mm from water in the treatment chamber or from water exiting from the sump” (see Specification [0006]) and fine filter to remove further smaller particles [0015], but has not limited that only coarse particles having a size >=5 mm were separated by coarse particle filter thereby completely excluding <5mm range particles. not evident from the Specification that the Applicant has claimed a coarse particle filter that strictly separates particles only >=5mm, the subject matter is not properly described in the application as filed.
Also, claims 2-3, 5, 8-10 and 12-21 are rejected because of their dependence on base claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-10, 12-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US-20100043847-A1) in view of Sparke et al. (US20170050131A1).
Regarding claims 1-3, via Fig. 1 and annotated Fig. 3, Yoon teaches a dishwasher with a washtub 20 (treatment chamber) to accommodate dishes and  that can be closed using door 2, provided with a sump 30 at the bottom [0013][0014], a water supply passage 41 (chamber water inlet) into the washtub 20 [0015], a coarse filter 53 for separating larger particles from water introduced into the sump [0019] including a filter inlet, outlet and filtrate outlet, only one wash pump 35 downstream of both sump 30 and the coarse particle filter water outlet, further including a pump inlet and outlet, discharge outlet [0015], inlet pipe 36 (water line) connecting the filter outlet with the pump inlet [0016], passage switching valve 
    PNG
    media_image1.png
    803
    816
    media_image1.png
    Greyscale
29 which is  a 3-way valve (between passages 28 vs 27)) and valve 65 which is a shut-off valve (when closed) [0021] [0030]. two chamber water outlets (1,2) originating from the sump 30 that include a coarse-particle chamber water outlet (2) leading off the coarse particle filtrate outlet towards the discharge outlet and14 AttyDkt: 051375/545463a normal chamber water outlet (1) leading off from the sump, forming the coarse particle filter water outlet itself; a filter 63 (coarse filter) for water from the washtub 20 (treatment chamber) has a filter inlet (3) [0020][0038], a filter water outlet (4), filtrate outlet (5); the filter 63 is connected at the filter inlet (3) by means of a water line to the normal chamber water outlet (1).
Yoon does not explicitly teach that the coarse particle filter separates particles of size > 5 mm. 
In the analogous art of devices for improving water quality, Sparke et al teaches a coarse filter 18 with opening size of 5 mm (claim 15)[0030] to trap larger pollutants. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the household appliance i.e. dishwasher of Yoon et al with the coarse filter of Sparke so as to separate particles with size >=5mm, with the benefit of inhibiting gross particles >5 mm while allowing smaller particles in the water to pass ([0045], Sparke).
Regarding claims 5, 9, 18-21 the combination of Yoon and Sparke teaches the household appliance (dishwasher) as detailed above. Yoon further teaches that the dishwasher further comprises 
Regarding claims 10, 12, the combination of Yoon and Sparke teaches the household appliance (dishwasher) as detailed above. Yoon further teaches via Fig. 2, a water supply source (water reservoir) located outside the case [0015] providing water via supply passage 41 (chamber water inlet)  to the wash tub and also the sump (Fig.2) , that the water supply source (first water reservoir) is a clean water reservoir and the sump (second water reservoir) is a dirty water reservoir.  
Regarding claim 13, the combination of Yoon and Sparke teaches the household appliance (dishwasher) as detailed above. Yoon further teaches the sump (dirty water reservoir) is provided for treatment of the dishes   [0013-0014] and that the water from the water supply source (clean water reservoir) is in direct connection to the sump (Fig. 2).
Yoon does not explicitly teach that the clean water reservoir is configured for back-washing the filters.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to (a) use the water from the water supply source (clean water reservoir) to backwash the filter 53 as a direct connection to the sump already exists (Fig. 2) with the benefit of using fresh water to clean the filter as needed (b) to add an additional water line so as to use the water from supply passage 41 to the coarse (4) to backwash filter 63, however incorporation of additional water line is considered mere duplication of parts that has no patentable significance unless a new and unexpected result is produced because of adding a line or redirecting the water from the water supply source (MPEP § 2144.04, VI, B).
Regarding claim 14, the combination of Yoon and Sparke teaches the household appliance (dishwasher) as detailed above. 
Yoon does not explicitly teach that the coarse filter water outlet is led by means of a three-way valve or a four-way valve to the water reservoir and to said treatment chamber.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to rearrange the location of the passage switching valve 29 (three-way valve) by moving it towards the pump 35, so that the coarse filter water outlet (4) will then be led by the three-way valve to the water reservoir and the treatment chamber. Further, mere rearrangement of parts is held unpatentable because shifting the location of the passage switching valve 29 would not have modified the operation of the dishwasher and the particular placement of the passage switching valve 29 is held to be an obvious matter of design choice (MPEP 2144.04, VI C).  
Regarding claims 15, the combination of Yoon and Sparke teaches the household appliance (dishwasher) as detailed above. Yoon teaches water reservoir connected to two lines- one to the treatment chamber and other to the sump leading to pump OR coarse water filter outlet (based on rearrangement of parts detailed above) via a valve seen in Fig. 2 at supply passage 41 
 Yoon does not explicitly teach that a first water line leads via a valve device to the coarse filter water outlet, and a second water line leads via a valve device to the pump i.e. Yoon does not teach provision of two independent lines with two respective valves one leading to the pump and other leading to the coarse filter water outlet. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to add another dedicated line and valve so that the first line leads to the filter water outlet and the other leads 
Regarding claims 16, the combination of Yoon and Sparke teaches the household appliance (dishwasher) as detailed above. Yoon does not explicitly teach that the water reservoir is connected by means of two valve devices to the coarse filter water outlet or to the pump inlet.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to add two valves in the line connecting the reservoir and the coarse filter water outlet with the benefit of flow control, however incorporation of additional valves is considered mere duplication of parts that has no patentable significance unless a new and unexpected result is produced because of adding valves (MPEP § 2144.04, VI, B).
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. US-20100043847-A1 in view of Sparke et al. (US20170050131A1) and further in view of Classen et al. (US-20100252081-A1).
Regarding claim 8, the combination of Yoon and Sparke teaches the household appliance (dishwasher) as detailed above. Yoon further teaches the filtrate outlet (5) is led by means of a water line 64 to the discharge outlet. The combination of Yoon and Sparke does not explicitly teach said coarse filter can be back-washed for removing coarse filtrate therefrom from said coarse filtrate outlet.
Classen teaches a filter backwashing process [0015] [0028], by means of a flow reversal or a backwashing of washing liquid, with the result that the filter residues are carried back into the pump sump or alternatively routed away into a waste water system. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to use the backwashing process as taught by Classen into the operation of the dishwasher so that coarse filter can be back-washed for removing coarse filtrate therefrom from said coarse filtrate outlet, during which (4) into the coarse filter, and said coarse filtrate exits from the coarse filtrate outlet (5) towards the discharge outlet with the benefit of easy cleanup of filter residues [0015]. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. US-20100043847-A1 in view of Sparke et al. (US20170050131A1) and further in view of Schaub et al. (WO2013068300A1).
Regarding claim 17, the combination of Yoon and Sparke teaches the household appliance (dishwasher) as detailed above.

    PNG
    media_image2.png
    352
    482
    media_image2.png
    Greyscale
The combination of Yoon and Sparke does not explicitly teach that the household appliance has an examining chamber for examining water or filtrate therein, wherein said examining chamber has an examining chamber inlet and is connected to the coarse filtrate outlet with said examining chamber inlet.
In the analogous art of washing machines with filtration devices, via annotated Fig. 1, Schaub et al teaches a washing machine that has a storage tank 24 (examining chamber) equipped with a turbidity sensor 19 to measure extent of impurities passing through a filtration device 17, the storage tank 24 inlet connected to the filtrate outlet (pg.5 para 14).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to include a examining chamber (storage and sensor) as taught by Schaub et al. into the dishwasher, with the benefit of having the measuring device of the examining chamber i.e. turbidity sensor determine the filter functionality or lack thereof due to clogging (pg.3 para 3-4, Schaub).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711  


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711